DETAILED ACTION
Claims 1 – 2, 4 - 10 of U.S. Application No. 17015687 filed on 09/09/2020 are presented for examination. Claim 3 has been cancelled, and claims 6-10 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 2, 4 – 10 are allowed.
Claims 1-5 were rejected under 112(b) in the none final Office Action of 4/28/2022 for being indefinite. In the amendments of 8/19/2022, the Applicant amended claim 1 to remove the indefinite language, therefore, the 112(b) is overcome.
Claims 1-2 were rejected under 103 for being obvious over Shim in view of Dames. Claims 3-5 were objected to containing allowable subject matter while depending on rejected base claim. Claim 1 is amended in 8/19/2022 to include the limitations of claim 3, therefore, claim 1 is deemed allowable. Claims 2, 4-5 are allowable for depending on claim 1.
Claims 6-10 are newly added. Independent claim 6 recite the limitations of claim 1, and further clarifies that the one or more second coils include both ends directly short-circuited. The combination of Shim in view of Dames does not disclose such limitation. Dames coil ends are short circuited with a capacitor in between, and thus nor directly short-circuited. Therefore, claim 6 is not obvious over Shim in view of Dames.
None of the prior arts in record, alone or in combination discloses the combination of limitations of clam 6. Claims 7 - 10 thus allowable for depending on claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832